The survey is no evidence against Sutton, who claims under Blount's patent; for as to Blount, it was ex parte, and made behind his back. Moreover, this survey is stated to have been in consequence of an order issued by the Governor and Council. Then the proceedings before them should be produced; otherwise, the survey has no foundation; and Mr. Moseley could not, at the mere instance of some stranger, make a survey of Wilkinson's land, and thereby affect Blount's title to the land he claimed.
The survey was rejected.
NOTE. — Simpson v. Blount, 14 N.C. 36.